Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                     Feb 04 2014, 10:05 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEES:

RONALD S. LANGACKER                               GREGORY F. ZOELLER
Langacker Law, Ltd.                               Attorney General of Indiana
Urbana, Illinois
                                                  KATHY BRADLEY
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

JAMES B. WYNNE,                      )
                                     )
     Appellant,                      )
                                     )
            vs.                      )                       No. 93A02-1306-EX-536
                                     )
REVIEW BOARD OF THE INDIANA          )
DEPARTMENT OF WORKFORCE              )
DEVELOPMENT and THYSSENKRUPP PRESTA, )
                                     )
     Appellees.                      )


                     APPEAL FROM REVIEW BOARD OF THE
              INDIANA DEPARTMENT OF WORKFORCE DEVELOPMENT
                              Case No. 13-R-1728



                                       February 4, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

      James B. Wynne appeals the decision of the Review Board of the Department of

Workforce Development (“Review Board”) in favor of ThyssenKrupp Presta (“TKP”) on

his claim for unemployment benefits. Wynne presents a single issue for our review,

namely, whether the evidence supports the finding of the Administrative Law Judge

(“ALJ”), as adopted by the Review Board, that Wynne voluntarily left his employment

without good cause. We affirm.

                      FACTS AND PROCEDURAL HISTORY

      Wynne worked for TKP from September 19, 2011, until October 17, 2012, as a

material handler. Wynne’s position was a full-time position that paid him $13.00 per

hour. TKP’s policies restricted the number of days an employee could be absent from or

tardy to work. An employee would receive warnings prior to discharge, but the employee

could present a doctor’s note to excuse any absences or tardiness.

      Wynne was absent from work from October 12, 2012, until October 17, 2012. On

October 17, Wynne arrived at work and met with James Whitaker, his supervisor.

Whitaker told Wynne that Wynne was above the allowable absences and that “we needed

to go to HR.” Transcript at 19. Wynne then gave Whitaker a dentist’s note for his

absences, and Wynne refused to go to human resources.

      Whitaker took the note to human resources on Wynne’s behalf and met with

Ashley Powell.     Based on Wynne’s absenteeism, Powell had already drafted a

“Progressive Disciplinary Action Form” that recommended terminating Wynne’s

employment. Id. at 58. However, Powell never presented that form to Wynne and, at

that point, no “decision to discharge Mr. Wynne had been made.” Id. at 15. When
                                            2
Whitaker showed Powell Wynne’s dentist’s note, Powell instructed Whitaker to bring

Wynne to her so they could discuss his absences with him “and give him the opportunity

[to explain] why he’s been absent from work.” Id.

       Whitaker located Wynne and informed him that he had to fill out some paperwork

and then go to human resources. Wynne refused and, instead, “left the premises.” Id. at

19. Whitaker did not have the authority to terminate Wynne’s employment and later

testified that he “never . . . told him that he was terminated.” Id.

       Wynne filed a claim for unemployment benefits with the Department of

Workforce Development. On November 27, 2012, a claims deputy initially found that

Wynne had been discharged without just cause and was eligible for unemployment

insurance benefits. However, after a fact-finding hearing, on April 26, 2013, the ALJ

reversed the claims deputy’s decision and concluded that Wynne had voluntarily left his

employment without good cause. In particular, the ALJ concluded that “[a] reasonable

person would not quit their employment under these circumstances. . . . A reasonable

person would have waited and gone to human resources to discuss the excuse prior to

quitting.” Id. at 91. Wynne appealed the ALJ’s decision to the Review Board, which

adopted and affirmed the ALJ’s decision. This appeal ensued.

                             DISCUSSION AND DECISION

       Wynne appeals the ALJ’s finding that he voluntarily terminated his own

employment without good cause. As we have explained:

       The question of whether an employee voluntarily terminated employment
       without good cause is a question of fact to be determined by the Board.
       This court will not reweigh the evidence but will consider only the evidence
       that supports the Board’s decision. We will reverse only if reasonable
       persons would be bound to reach a conclusion opposite that of the Board.
                                              3
              The claimant has the burden of establishing that the voluntary
       termination of employment was for good cause. The claimant must show
       that (1) the reasons for abandoning employment were such as to impel a
       reasonably prudent person to terminate employment under the same or
       similar circumstances, and (2) the reasons are objectively related to the
       employment.

Indianapolis Osteopathic Hosp., Inc. v. Jones, 669 N.E.2d 431, 433 (Ind. Ct. App. 1996)

(citations omitted).

       Wynne’s argument on appeal is premised on his own testimony before the ALJ, in

which Wynne stated that Whitaker had told him he was being terminated and that Wynne

needed to hand over his forklift key.      But Wynne’s testimony is contradicted by

Whitaker, who testified that he never told Wynne that he was being terminated, as well as

the fact that Whitaker had no authority to terminate Wynne’s employment. Wynne’s

reliance on the Progressive Discipline Action Form is also misplaced, as Powell testified

that that form was not a final decision and that Wynne was given the opportunity to

explain that his absences were consistent with excused absences under TKP’s policies.

       In essence, Wynne’s argument on appeal is merely a request for this court to

reweigh the evidence and ignore the evidence relied on by the Review Board. We will

not do so. See id. Wynne has failed to meet his burden to show that his voluntary

termination of his employment was for good cause. As the ALJ concluded, a reasonably

prudent person would not have been impelled to terminate his employment under the

same or similar circumstances. See id. The Review Board’s judgment is affirmed.

       Affirmed.

BAKER, J., and CRONE, J., concur.


                                           4